George, J.
On October 1G, 1918, Mrs. Lula Napier sold and conveyed to the Decatur Lumber Company “ all of the timber which may be used for any legitimate purpose, including sawmilling and turpentining,” upon certain parcels and lots of land. Following the description of the parcels and lots the lease provided: “It is further agreed that as Decatur Lumber Company cut over any of the lands herein mentioned, that the possession of the same shall be returned . to Mrs. Lula Napier as soon as the same are cut over.” A further provision of the lease is as follows: “ All right to remove timber or turpentine from any of the lands herein [above] specified shall cease and determine six years from January 1st, 1919.” From certain of the parcels and lots of land described in the lease the lessee cut and removed all the timber suitable for sawmill purposes, and thereafter continued to work the timber remaining upon said parcels and lots for turpentine purposes. Held, that an interlocutory injunction to prevent the lessee from working the timber remaining upon said parcels and lots, upon the ground that the lessee had cut over said parcels and lots for sawmill purposes, was properly refused; the lease not having by its terms expired, and it appearing from the undisputed evidence that the timber remaining upon said parcels and lots of land was suitable for turpentine purposes.

Judgment affirmed.


All the Justices concur.